OPINION
BY THE COURT:
Submitted on motion of the defendant-appellee to dis*599miss the appeal, because no assignment of errors as required by the Code and by Rule VII of the Rules of this Court, has been filed within the time prescribed by law and the claimed ground or grounds of error is or are not readily ascertainable from an examination of the record and the brief.
The motion will be overruled. We believe the question presented is readily ascertainable from the brief and the files in cause.
HORNBECK, P. J., GEIGER and MILLER, JJ., concur.